DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  the claims end with “;”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Halikka et al. U.S. Pub. No. 20200285684 (hereinafter Halikka).

As per claim 1, Halikka discloses a system for obtaining digital content for one or more requestors from one or more requestees comprising: 
one or more communication devices in communication with the one or more requestees (Halikka: figure 1: inviter and uploader devices communicate to facilitate communication of files; [0032]-[0033]); and
one or more host systems that: 
receive a selection of one or more requestees (Halikka: [0032]-[0033]: inviter C1 sends invitations to one or more invitees/requestees); 
present to the one or more requestees one or more user interfaces that receive digital content (Halikka: [0034]-[0037]: interface may include email, phone or other means...uploading through web browsers); 
send to the selection of one or more requestees one or more links to the one or more user interfaces (Halikka: [0037]: sending invitation containing link to invitee); and 
receive the digital content from the selection of one or more requestees via the one or more user interfaces and the one or more communication devices (Halikka: [0037]: invitee uploads file to the server via the interface and link) and ; 
wherein the one or more requestors are authenticated by the one or more host systems while the selection of one or more requestees are not authenticated (Halikka: [0033]-[0034]: the collector/requester establish secure connection with the service and sends invitation containing the link to distributor/requestees; [0009] and [0034]: the invitee establishes tunneled connection based on randomly generated security mark generated by the service instead of authenticating requestees through standard user account logins).

As per claim 2, Halikka discloses the system of claim 1. Halikka further discloses wherein the one or more host systems provide access to the digital content to the one or more requestors (Halikka: [0036]-[0037]: the collector/requester can view digital content uploaded to the server by invitees/distributors/requestees). 
As per claim 3, Halikka discloses the system of claim 1. Halikka further discloses wherein the one or more host systems receive a selection of one or more grantees, wherein the one or more grantees have access to the digital content via the one or more host systems (Halikka: [0026]: the collector/requester can allow access to collected files to one or more grantees by activating files to be shown). 
As per claim 4, Halikka discloses the system of claim 1, Halikka further discloses wherein the one or more host systems uniquely generate the one or more user interfaces for each of the selection of one or more requestees (Halikka:  [0009]-[0010]: unique security mark associated with each uploader/requestee to allow access to specific file folder associated with each uploader).
As per claim 5, Halikka discloses the system of claim 2. Halikka further discloses wherein the one or more host systems allow only viewing access to the digital content (Halikka: [0037]: common access restrictions).
As per claim 6, Halikka discloses the system of claim 1. Halikka further discloses wherein the one or more host systems store the digital content in one or more encrypted blocks on one or more storage devices (Halikka: [0038]: files can be encrypted). 
As per claim 7, Halikka discloses the system of claim 3. Halikka further discloses wherein the access to the digital content provided to the one or more grantees expires after a predefined period of time (Halikka: [0035]: user the service for the duration of the invitation according to his/her user privileges).

As per claim 8-20, claims 8-20 encompass same or similar scope as claims 1-7. Therefore, claims 8-20 are rejected based on the same reason set forth above in rejecting claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Green et al. U.S. Pat. No. 10693956 discloses method for secure information storage and delivery.
Hankins, Jr. et al. U.S. Pub. No. 20150347765 discloses secure file transfer systems and method using customized interfaces for different clients.
Behzadi et al. U.S. Pub. No. 20200356221 discloses user interfaces for sharing content with other electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431